Claimant appeals from a decision of the State Industrial Board which reversed an award in favor of the appellant and dismissed her claim. The question involved is whether a breast cancer was either caused or aggravated by three accidents which the claimant suffered. There was a conflict of medical testimony, but the points involved on the appeal are that there was no medical evidence supporting the finding of causal relation and that the same was contrary to the weight of the evidence. The claimant also failed to give notice which the Board has refused to excuse. They held that the employer was prejudiced by failure to give the written notice of injury as required by the Workmen’s Compensation Law. The evidence supports the decision of the State Industrial Board and there being a question of fact upon the medical testimony this court has not power to disturb the decision. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.